OPINION — AG — IN ANY CIVIL ACTION OR PROCEEDING IN ANY COURT OF RECORD WHEREIN A COST DEPOSIT HAS BEEN MADE AS REQUIRED BY 12 O.S.H. 921, WHERE NOTICE BY PUBLICATION IS REQUIRED OR REQUESTED, THAT THE UNUSED BALANCE OF SUCH COST DEPOSIT IS INSUFFICIENT TO PAY THE COST OF SUCH PUBLICATION, IT IS THE DUTY OF THE COURT CLERK TO REFUSE TO FILE THE PROOF OF PUBLICATION THEREIN UNTIL THE COST THEREOF HAS BEEN PAID, OR AN AMOUNT SUFFICIENT FOR SUCH PURPOSE HAS BEEN DEPOSITED IN SAID CASE. CITE: 12 O.S.H. 921 (L. G. HYDEN)